DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites wherein the coils in parallel branches are respectively wound in planes parallel to a corresponding magnetic sheet, wherein the planes are non-coplanar. However, the scope of the claim is unclear and cannot be understood to address claims. For the purpose of examination, the claim is read as claim 1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman (US 2021/0044154).
Re Claims 1 and 4; Sherman discloses a coil module (100 Fig. 4), comprising: at least two parallel branches, wherein each parallel branch comprises: a coil (120, Fig. 4); and 
a first capacitor (140), connected in series with the coil (120); wherein the capacitance of each first capacitor is configured to reduce or eliminate an equivalent impedance difference between the parallel branches. (Par 0050 all transmitting branches are connected in parallel and since all branches have the same values, they also have the same resonance frequency. Which means reduce or eliminate an equivalent impedance difference between the parallel branches)

Re Claim 2; Sherman discloses wherein the coils are parallel to a corresponding magnetic sheet (120, Fig. 2).

Re Claim 3; Sherman discloses wherein the coils in parallel branches are arranged in a direction perpendicular to a corresponding magnetic sheet. (120, Fig. 2).

Re Claim 5; Sherman discloses wherein the coils (120) in the parallel branches are disposed in same plane parallel to a corresponding magnetic sheet (120), and the coils are wound in the same direction (Fig. 2 and 3).

Re Claim 6; Sherman discloses wherein the coils are wound by abreast wires, disposed in a plane parallel to a corresponding magnetic sheet. (Fig. 2 and 4)

Re Claim 7; Sherman discloses wherein at least two first capacitors have the same capacitance. (Par 0050)

Re Claim 8; Sherman discloses wherein the capacitances of the first capacitors are configured to cause the equality of equivalent impedances of the parallel branches. (Par 0050)

Re Claim 10; Sherman discloses wherein the coils are concentrically placed. (Fig. 4)

Re Claim 11; Sherman discloses wherein the coils have the same number of turns. (4 is the number of turns Fig. 4)

Re Claim 12; Sherman discloses further comprising: a magnetic sheet. (Fig. 2, 120)

Re Claim 13; Sherman discloses a power transmitting circuit (100 (*Note that Sherman teaches 100, FIG4 is a transceiver capable of both transmitting and receiving. As such, said circuit reads on both/either of a “transmitting circuit” and “receiving circuit”),), used for transmitting power in a wireless manner, wherein the power transmitting circuit comprises: 
A coil module (120), comprising: at least two parallel branches, wherein each parallel branch comprises: 
a coil (120); and 
a first capacitor (140), connected in series with the coil (120); 
wherein the capacitance of each first capacitor is set to reduce or eliminate an equivalent impedance difference between the parallel branches. (Par 0050 all transmitting branches are connected in parallel and since all branches have the same values, they also have the same resonance frequency. Which means reduce or eliminate an equivalent impedance difference between the parallel branches)

Re Claim 14; Sherman discloses A power receiving circuit (*Note that Sherman teaches 100, FIG4 is a transceiver capable of both transmitting and receiving. As such, said circuit reads on both/either of a “transmitting circuit” and “receiving circuit”), used for receiving power in a wireless manner, wherein the power receiving circuit comprises: 
A coil module (100), comprising: 
at least two parallel branches (110, 120), wherein each parallel branch comprises: a coil; and 
a first capacitor, connected in series with the coil;(See Fig. 4) 
wherein the capacitance of each first capacitor is set to reduce or eliminate an equivalent impedance difference between the parallel branches. (Par 0050 all transmitting branches are connected in parallel and since all branches have the same values, they also have the same resonance frequency. Which means reduce or eliminate an equivalent impedance difference between the parallel branches)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Applicant Admitted Prior Art (Hereinafter AAPA).

Re Claim 9; the disclosure of Sherman has been discussed above.
The disclosure does not disclose further comprising: a second capacitor; wherein the parallel branches connected in parallel are connected to the second capacitor in series.
However, AAPA discloses a second capacitor (c); wherein the parallel branches (L3 and L4) connected in parallel are connected to the second capacitor in series.
Therefore, it would have been obvious to one of the ordinary in the art before the filing of the invention to have coupled the capacitor as shown by the AAPA to the circuit of Sherman, motivated by the desire provide addition filtering process to the circuit so that power is transferred or received effectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/13/2022Primary Examiner, Art Unit 2836